Citation Nr: 9907696	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


REMAND

The veteran had active service from January to May 1964 and 
from January to June 1991.  He had active duty for training 
from August to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found that the veteran's claim 
for service connection for a low back disorder was not well 
grounded.  The veteran was originally scheduled for a hearing 
before a traveling Board member in December 1998.  He 
subsequently canceled the hearing and requested that the 
Board review his file on the evidence of record.

Further development is needed prior to the disposition of 
this claim.  First, additional medical records exist that 
have not been considered by the RO in connection with this 
claim.  The veteran submitted private medical records that 
were received in October 1994, after the statement of the 
case was prepared, but before it was signed and mailed.  
These records should have been considered by the RO in 
connection with the veteran's claim.  

Additionally, there is a VA examination from November 1996 
that the RO did not consider.  When evidence is received by 
the RO after an appeal has been initiated but before the 
transfer of the file to the Board, the evidence must be 
referred to the appropriate rating or authorization activity 
for review and disposition.  If the statement of the case or 
the most recent supplemental statement of the case was 
prepared before receipt of the additional evidence, a 
supplemental statement of the case will be furnished to the 
veteran unless the additional evidence received duplicates 
evidence previously of record or it is not relevant to the 
claim on appeal.  38 C.F.R. § 19.37(a) (1998).  The RO does 
not appear to have considered the above-noted evidence, and a 
supplemental statement of the case was not issued.  

Second, there may be potentially relevent medical records 
that have not been obtained by the RO.  The RO requested 
records from Dr. Schwartz and although Dr. Schwartz did 
respond to the RO's inquiry, he did not include any medical 
records.  The veteran must be informed both of Dr. Schwartz's 
failure to provide medical records and that it is the 
veteran's ultimate responsibility to obtain the medical 
records if they exist and he wants the RO to consider them 
with his claim.  

In addition, the veteran should be asked whether he had any 
medical treatment of his back between June 1991 and February 
1993, and should be asked to submit those medical treatment 
records.  In addition, if he has received any treatment since 
October 1994, he should be asked to provide appropriate 
releases so that those treatment records may be requested, or 
he may provide them himself.  If he has received any VA 
treatment, those records should be associated with the claims 
file.

Thereafter, if the medical evidence indicates the possibility 
of a plausible claim, the appellant should be afforded an 
appropriate VA examination which takes into account all of 
the veteran's medical history and includes a complete review 
of the claims folder.  The purpose of such examination would 
be to determine the diagnosis and etiology of any current 
back disorder, and should include an opinion as to whether it 
is at least as likely as not that any current low back 
disorder was incurred or aggravated during active service.

Accordingly, though the Board regrets the delay, the case is 
REMANDED for the following:

1.  Notify the appellant and his 
representative that Dr. Lawrence Schwartz 
of Daytona Beach, Florida, returned the 
RO's request for medical records of the 
veteran but did not enclose any medical 
records.  It is the veteran's ultimate 
responsibility to obtain the records from 
Dr. Schwartz and present them if he 
wishes them to be considered in the RO's 
decision, and he should be afforded an 
opportunity to obtain and present the 
records.  38 C.F.R. § 3.159 (1998).  
Associate any records received with the 
claims file.

2.  Ask the veteran if he received any 
treatment of his back between June 1991 
and February 1993 and since October 1994.  
If so, ask the veteran to either obtain 
and present copies of those treatment 
records, or to provide appropriate 
releases so they may be requested by the 
RO.  Determine whether he has received 
any VA treatment since June 1991, and 
associate copies of all such treatment 
records with the claims folder.  If any 
request by the RO for private treatment 
records is not successful, notify the 
veteran and his representative so that he 
may obtain and submit the records 
himself, in keeping with his ultimate 
responsibility to submit evidence in 
support of his claim.  Associate all 
records received with the claims file.

3.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
the development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  If the medical records indicate the 
reasonable possibility of a plausible 
claim, schedule the veteran for an 
appropriate VA examination, the purpose 
of which would be to determine the 
diagnosis and etiology of any current 
back disorder, and, based on a review of 
the complete medical record in the claims 
folder, an opinion as to whether it is at 
least as likely as not that any current 
back disorder arose in or was aggravated 
by the veteran's active service.  

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.

Thereafter, if the decision with respect to the claim 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case and afforded a reasonable period of time within which 
to respond thereto.  Then, the claims folder should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until he is so informed.  He 
is, however, free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); 
and Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of 
this REMAND is to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


